DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

    PNG
    media_image1.png
    350
    551
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: at the top of page 1 Applicant states “Provisional Patent Application”.  This application is not a Provisional Application but rather a Non Provisional Application.  It is unclear what Applicant is referring to.

    PNG
    media_image2.png
    109
    283
    media_image2.png
    Greyscale

The disclosure is objected to because of the following informalities: at the top of page 1 of the Specification Applicant refers to application 16/030,734.  It is unclear what is the relationship between this application and the application being examined.  In this part of the Specification Applicants typically refer to continuity applications, like CON, CIP, DIV and Provisional applications (See MPEP 211).  This application and application 16/030,734 are not CON, CIP, DIV or Provisional applications.

    PNG
    media_image3.png
    171
    552
    media_image3.png
    Greyscale

Appropriate correction is required.
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "extracted consumable products" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  The “washing” does not refer back to "extracted consumable products" that are earlier present.
Claim 1 recites the limitation "post-processed dehydrated edible components " in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "the post-processed dehydrated edible components".
Claim 1 recites the limitation "said agricultural products with reduced 14C" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  The claim does not state “with reduced 14C” in conjunction with “agricultural products”.  Applicant is advised to consider earlier stating " agricultural products with reduced 14C".
The phrase “i. an optional means of merging from one up to a plurality of other ingredients with post-processed dehydrated edible components, resulting in a prepared product” in Claim 1, lines 17-19 is vague and indefinite as it is unclear how this step is related to Claim 1 as the preamble of the claim states the claim is directed to a method of preparing consumable food products and not a “prepared product”.
The phrase “j. packaging of said prepared product” is vague and indefinite as it is unclear whether step “j” is optional as it refers back to optional step “i”.
The phrase “j. packaging of said prepared product, whereby said agricultural products with reduced 14C" are packaged for distribution and consumption” in Claim 1, lines 20-22 is vague and indefinite as it is unclear how this step is related to Claim 1 as the preamble of the claim states the claim is directed to a method of preparing consumable food products.  The “packaging of said prepared product” and “agricultural products” are not a “consumable food products” as is set forth in the preamble.
Claims 2-11 recite the limitation "[a] method" in line 1 of all claims.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to replace “a” by “the”.
Claim 2 recites the limitation "the agricultural products" in line 4 of all claims.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider earlier stating "agricultural products".
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage for distribution and consumption” in Claim 2, lines 6-7 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
Claim 3 recites the limitation "the mass" in line 2 of all claims.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "a mass".  
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage for distribution and consumption” in Claim 3, lines 4-5 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 4, lines 4-5 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 5, lines 4-5 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 6, lines 6-7 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 7, lines 4-5 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 8, lines 6-7 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 9, lines 8-9 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 10, lines 4-5 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
The phrase “whereby said agricultural products with reduced carbon-14 are packaged as a beverage …” in Claim 11, lines 4-5 is vague and indefinite as it is unclear how this phrase relates to the method of Claim 1 which is directed to “consumable food products” as is set forth in the preamble.  The claim does not state agricultural products are “consumable food products”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (JP4332273B2).
Kobayashi (‘273) teaches a method a method of preparing consumable food products including fruits and vegetables with a lower than natural abundance of carbon-14 (14C) content (See p. 4, l. 10+ and Claims 1-4.), however, fails to expressly disclose the various method steps in the claims.
Applicant does not set forth any non-obvious unexpected results for selecting one method step over another.  The only apparent alleged new aspect to Applicant’s claims is the preparation of food with a lower amount of carbon-14 (14C) content.  However, this alleged aspect of the invention is not new in view of Kobayashi (‘273) which teaches a method of preparing food with a lower content of carbon-14 (14C) if not zero carbon-14 (See p. 4, l. 10+ and Claims 1-4.).
Applicant’s claimed method steps of growing food, harvesting, washing, drying, packaging and other various steps were well known in the art and within the skill set of a person having ordinary skill in the art to provide a clean healthy food that satisfies the requirements of a consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	December 19, 2021